DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 18 NOV 2021.  The status of the claims is as follows:
Claims 1-9, 11-13, and 15-22 are pending.
Claim 1 is amended.
Claims 10, 14, and 23 are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyu Min on 17 MAR 2022.
The application has been amended as follows:
In Claim 1 at Line 15, “the TiSi having” is deleted and is replaced with - -the TiSi has- -.
In Claim 1 at Line 15, “”the TiSiN is” is deleted and is replaced with - -the TiSiN and is- -.
Allowable Subject Matter
Claims 1-9, 11-13, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 1 as presented requires the formation of a TiN layer, a TiSi layer, a TiN layer, and a Si layer in that order.  The primary reference of record (Yang ‘391) in the rejection details the formation of a Ti layer, a TiSi layer, and a TiSiN layer wherein the limitation of forming a Si layer last was addressed by using the Si precursor as the last deposition step in the ALD process of Yang ‘391.  The secondary reference (Gandikota ‘756) was cited to justify the substitution of a TiN layer for a Ti layer.  However, Yang ‘391 is expressly drawn to the integration of a Ti / TiN composite barrier layer; substitution of the Ti for a TiN layer would therefore change the principle of operation of the Yang ‘391 reference.  Ganguli ‘417 was cited for a specific order of precursor introduction in ALD processes, but does not teach or suggest multiple sequential exposures to the Si precursors after formation of the second TiN layer.  Lee ‘930 was cited for ALD reaction temperatures and does not teach or suggest multiple sequential exposures to the Si precursors after formation of the second TiN layer.  Therefore, the four cited references in combination fail to fairly teach or suggest at least those two limitations of Claim 1 as amended.  The previous rejection of Claim 1 is withdrawn.  Examiner has not found a reference or combination of references, alone or in combination with the references previously cited, which teach or suggest every limitation of Claim 1.  Therefore, Claim 1 is allowed and claims dependent therefrom (Claims 2-9, 11-13, 15-22) are allowed for their dependency from an allowed Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712